Citation Nr: 1118305	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-18 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic osteoarthritis of the right ankle.

2.  Entitlement to a rating in excess of 10 percent for posttraumatic osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1995 to May 2002, with additional active duty service beginning in March 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2009, the Veteran submitted his substantive appeal of the issues addressed in this remand, and requested a hearing before a Veterans' Law Judge.  He was scheduled for such a hearing in February 2011.  However, in September 2010, the Veteran contacted the VA and informed them that he had been called to active duty, which began March 2010, and that he was unsure of when he would be discharged.

In April 2011, a motion to reschedule a Board hearing was granted under the provisions of 38 C.F.R. § 20.704.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Therefore, the case must be remanded to ensure that an additional hearing is scheduled.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a travel Board hearing at the RO.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010), and should associate a copy of such notice with the claims file.  The RO should ensure that the notice of the hearing is mailed to the Veteran's last known address, which should be documented in the claims folder.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



